Citation Nr: 1325876	
Decision Date: 08/15/13    Archive Date: 08/26/13

DOCKET NO.  11-23 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of service connection for myocardial infarction and heart disease and, if so, whether service connection for a heart disorder is warranted.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel




INTRODUCTION

The Veteran served on active duty from July 1973 to May 1978 and from October 1989 to January 1998 with additional service in the Reserves between such periods of active duty.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Board recognizes that the Veteran has claimed entitlement to service connection for myocardial infarction and heart disease, which was previously denied in a March 1999 rating decision; however, the record shows additional diagnoses of atrial fibrillation and bradycardia.  In this regard, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability...[and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.")  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to the effect that the Board is required to consider all issues raised either by the claimant or the evidence of record); 38 C.F.R. § 3.159(c)  (2012). 

However, the Board notes that the United States Court of Appeals for the Federal Circuit  has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996). 

Further, the Court has determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively-after there has been a finding of fact based upon competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009).  In contexts of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id.   

Therefore, under Boggs and Ephraim, new and material evidence is required to reopen the Veteran's claim of entitlement to service connection for myocardial infarction and heart disease. As the Board determines herein that such evidence sufficient to reopen the Veteran's claim has been received, the Board has recharacterized his claim of service connection for myocardial infarction and heart disease pursuant to Brokowski, Robinson, and Clemons as entitlement to service connection for a heart disorder.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 

In his August 2011 substantive appeal (VA Form 9), the Veteran alleged that the February 1999 rating decision that denied service connection for myocardial infarction and heart disease was clearly and unmistakably erroneous.  This issue has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a heart disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In a final decision dated in February 1999 and issued in March 1999, the RO denied the Veteran's claim of entitlement to service connection for myocardial infarction and heart disease.

2.  Evidence added to the record since the final March 1999 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for myocardial infarction and heart disease.


CONCLUSIONS OF LAW

1.  The March 1999 rating decision that denied the Veteran's claim of entitlement to service connection for myocardial infarction and heart disease is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998) [(2012)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for myocardial infarction and heart disease.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for myocardial infarction and heart disease is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue, is deferred pending additional development consistent with the VCAA.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for myocardial infarction and heart disease was originally denied by a rating decision in February 1999, which was issued in March 1999.  At such time, the RO considered the Veteran's service treatment records and March 1998 VA examination reports.  The RO noted that the service treatment records provided extensive evaluation of the Veteran's cardiovascular status due to some abnormal findings demonstrating the possible occurrence of a myocardial infarction; however, further studies revealed that there were only electrocardiograph abnormalities and no myocardial infarction was demonstrated.  The March 1998 VA examination provided a full evaluation of the Veteran's cardiovascular status and such failed to reveal a cardiovascular disability.  Therefore, the RO determined that service connection was denied on the basis that there was no evidence linking the claimed disability to service and no evidence of a current disability. 

In March 1999, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his claim of entitlement to service connection for myocardial infarction and heart disease was received until February 2009, when VA received his application to reopen such claim.  Therefore, the March 1999 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998) [(2012)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for myocardial infarction and heart disease was received prior to the expiration of the appeal period stemming from the March 1999 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

The Board notes that, since the March 1999 rating decision, the Veteran submitted copies of select service treatment records in September 2009.   The provisions of 38 C.F.R. § 3.156(c)(1) provide that, at any time after VA issues a decision on a claim, if it receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Such records include service records that are related to a claimed in-service event.  This regulation does not apply to records that VA could not have obtained when it first decided the claim because they did not exist or because the claimant failed to provide sufficient information for VA to identify and obtain the records.  Id. at (c)(2).  The Board finds that 38 C.F.R. § 3.156(c) is inapplicable in the instant case because the newly received service treatment records are duplicative of those of record at the time of the March 1999 rating decision.  Therefore, the claim is not reviewed on a de novo basis and new and material evidence is required to reopen such claim.
  
In February 2009, the Veteran filed his request to reopen the claim for service connection for myocardial infarction and heart disease.   The evidence received subsequent to the March 1999 rating decision includes, in relevant part, VA and private medical records dated from July 2008 to June 2009.  As pertinent here, the medical records show that the Veteran has current diagnoses of chronic atrial fibrillation and bradycardia.  The Board finds that the new evidence relates to an unestablished fact necessary to substantiate the claim.  In this regard, the Veteran's claim was previously denied, in part, because there was no evidence of a current diagnosis of any cardiovascular disorder.  The Board notes that the Veteran's claim had also been previously denied because there was no evidence that a cardiovascular disorder was related to his military service.  However, in light of the current diagnoses of atrial fibrillation and bradycardia, and the in-service electrocardiograph abnormalities, the Board finds such new evidence triggers the Secretary's duty to assist in providing a VA examination.  See Shade, supra.  Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for myocardial infarction and heart disease is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for myocardial infarction and heart disease is reopened. 


REMAND

Reopening a claim does not end the inquiry; rather, consideration of that claim on the merits is required.  After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim of entitlement to service connection for a heart disorder.  

Generally, a disability will be service-connected if it was incurred or aggravated in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 101(16), 1110, 1131; 38 C.F.R. §§ 3.1(k), 3.303.  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty for training (INACDUTRA) in which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  See 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

Service treatment records from the Veteran's first period of service are negative for any complaints, diagnoses, or treatment of any heart disorder.  

Service treatment records from the Veteran's Reserve service reveal that, during a May 1988 periodic examination, he was noted to have an abnormal electrocardiogram (ECG) that suggested anteroseptal myocardial infarction.  In July 1988 treatment records, the Veteran was noted to be entirely asymptomatic, but was diagnosed with rule out silent anteroseptal myocardial infarction and rule out coronary artery disease.  In a December 1988 treatment record, the Veteran was found to have high risk factors for coronary artery disease, although he had no active disease at the time.  A March 1989 treatment report indicates that the Veteran complained of chest pain and pressure.  He was diagnosed with atypical chest pain.  An April 1989 treatment report also found that the Veteran had four risk factors for coronary artery disease, and a June 1989 periodic examination noted that the Veteran had suffered atypical chest pain in March 1989 and had risk factors for coronary artery disease.   

Service treatment records from the Veteran's second period of service show that, in March 1991, he was noted to have multiple cardiac risk factors for coronary artery disease.  He had an abnormal ECG.  An October 1991 ECG was found to be abnormal and revealed marked sinus bradycardia with first degree atrioventricular block as well as sinus tachycardia elevation.  

A March 1998 post-service VA examination showed no evidence of symptomatic heart disease, but VA and private medical records dated from July 2008 to June 2009 show that the Veteran received intermittent treatment for atrial fibrillation and bradycardia.  The records indicate that the Veteran consistently complained of chest pain in relation to such diagnoses.  

In his August 2011 VA Form 9, the Veteran essentially alleged through his representative that he had first experienced symptoms related to a heart disorder in 1998, within one year after discharge from service.  

Therefore, given the evidence outlined above detailing in-service cardiac work ups, complaints of chest pain, and current treatment for atrial fibrillation and bradycardia, the Veteran should be afforded a VA cardiovascular examination with a medical opinion addressing the current nature and etiology of the Veteran's heart disorder, to include whether such is related to his active service, a period of ACDUTRA, or in the case of myocardial infarction or cardiac arrest only, a period of INACDUTRA.       

Additionally, while on remand, the Veteran should be requested to identify any VA and non-VA healthcare providers who treated him for a heart disorder.  Thereafter, all identified records, to include those from the Gainesville, Florida, VA Medical Center dated from July 2009 to the present, should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for any heart disorder.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records, to specifically include those from the Gainesville, Florida, VA Medical Center dated from July 2009 to the present.  All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 

2.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination so as to determine the current nature and etiology of his heart disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

(A)  The examiner should identify all diagnoses referable to the Veteran's heart.  

(B)  For each currently diagnosed heart disorder, the examiner should address the following inquiries:

(i)  Is it at least as likely as not that such heart disorder is related to the Veteran's period of active duty service from July 1973 to May 1978?

(ii)  Did cardiovascular-renal disease manifest within one year of the Veteran's discharge from service in May 1978?  If so, what were the manifestations?

(iii)  Did a heart disorder pre-exist any period of ACDUTRA between May 1978 and October 1989?

If so, was such heart disorder aggravated by such period of ACDUTRA?

If not, was such heart disorder incurred during any period of ACDUTRA?

(iv)  Did an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident pre-exist any period of INACDUTRA between May 1978 and October 1989?

If so, was an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident aggravated by such period of INACDUTRA?

If not, was an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident incurred during any period of INACDUTRA?

(v)  Is there clear and unmistakable evidence that any diagnosed heart disorder pre-existed the Veteran's entry to active duty in October 1989?  Please identify the disorder.

(a) If there is clear and unmistakable evidence that the disorder pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder did not undergo an increase in the underlying pathology during service. 
 
If there was an increase in the severity of the Veteran's disorder, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

(b)  If there is no clear and unmistakable evidence that any current heart disorder pre-existed service, then the examiner should offer an opinion as to whether it is at least as likely as not that the heart disorder is related to the Veteran's period of active duty service from October 1989 to January 1998?

 (vi)  Did cardiovascular-renal disease manifest within one year of the Veteran's discharge from service in January 1998?  If so, what were the manifestations?

In rendering his or her opinions, the examiner should specifically consider the May 1988 and October 1991 abnormal ECGs; July 1988 diagnoses of rule out anteroseptal myocardial infarction and rule out coronary artery disease; findings of cardiac risk factors for coronary artery disease in December 1988, April 1989, and March 1991; and March 1989 treatment for atypical chest pain.  

The examiner should provide a rationale for the conclusions reached.   

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


